Citation Nr: 0116417	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.  He died on August [redacted], 2000.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2000 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The cause of the veteran's death was cancer of the 
pancreas, which did not develop until many years after 
service and was unrelated to any incident of service; he had 
no other medical condition which contributed to death.

2.  At the time of his death, the veteran was not in receipt 
of or entitled to receive compensation for a service-
connected disability which was rated totally disabling.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (2000).

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 is not warranted.  
38 U.S.C.A. §§  1318, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.22 (2000). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute. All relevant evidence identified 
by the appellant was obtained and considered.  In addition, 
the appellant was notified by the RO of the requirements in 
law to establish service connection for the cause of a 
veteran's death.  The Board concludes that reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the appellant's claim, and the Board will proceed to consider 
the claim on the merits. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).   

I.  Service Connection for Cause of Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  The veteran was in 
receipt of non-service connected pension benefits.


The record reveals that, in April 2000, at a VA Medical 
Center, adenocarcinoma of the pancreas was diagnosed by a CT-
guided biopsy.  Treatment was unavailing, and the veteran 
died in August 2000.  His death certificate listed the 
immediate cause of death as adenocarcinoma of the pancreas.  
No conditions leading to the immediate cause of death were 
listed on the death certificate.

The appellant has stated that she believes that medical 
problems which the veteran had between 1965 and 1969 (prior 
to and during his period of active service) contributed to 
the development of pancreatic cancer, diagnosed in April 
2000.  In August 2000, a VA physician noted that the veteran 
and his wife had told him that the veteran had "stomach 
problems, jaundice, and liver problems" since his separation 
from service in 1970.  However, the record contains 
absolutely no medical evidence linking cancer of the pancreas 
to the veteran's period of active service or to any incident 
of such service.

The veteran's service medical records reveal that he was 
treated for an episode of acute hepatitis in 1964, prior to 
his entrance upon active duty.  During service, he complained 
of right lower chest pain and the impression was pleural 
adhesions, but a chest X-ray at an examination for separation 
in July 1970 was within normal limits.  At a VA examination 
in August 1970, the veteran complained of low back pain.  An 
orthopedic examination revealed no true orthopedic pathology, 
and a urological examination found no urologic basis for 
backache.  The service medical records are entirely negative 
for findings of any kind of cancer, to include pancreatic 
cancer, and the veteran's postservice medical records contain 
no medical evidence or opinion linking cancer of the pancreas 
to his period of active service or to any incident of 
service.  In sum, there is no competent evidence of record 
that the veteran's cause of death was related to his active 
service, and entitlement to service connection for the cause 
of the veteran's death is not established.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

II.  DIC Under 38 U.S.C.A. § 1318

A statute provides that VA shall pay dependency and indemnity 
compensation to the surviving spouse of a deceased veteran 
described in this section in the same manner as if the 
veteran's death were service connected.  The deceased veteran 
must have been a veteran who died, not as the result of his 
own willful misconduct, and who was in receipt of or entitled 
to receive (or but for the receipt of retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability that either (1) was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or (2) if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years of the date of such veteran's 
discharge or other release from active duty.  38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000). 

38 C.F.R. § 3.22(b) (2000) defines the term "entitled to 
receive", as used in 38 U.S.C.A. § 1318.  The term means 
that at the time of death, the veteran had service connected 
disability rated totally disabling by VA but was not 
receiving compensation because:
(1) VA was paying the compensation to the veteran's 
dependents;
(2) VA was withholding the compensation under authority of 
38 U.S.C. § 5314 to offset an indebtedness of the veteran;
(3) The veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date;
(4) The veteran had not waived retired or retirement pay in 
order to receive compensation;
(5) VA was withholding payments under the provisions of 
10 U.S.C. § 1174(h)(20;
(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service 
connected disability rating; or
(7) VA was withholding payments to an alien under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 
38 U.S.C. § 5309.

In the veteran's case, as noted above, he had no service 
connected disabilities.  He was not receipt of compensation 
for a disability rated as totally disabling.  He was also not 
entitled to receive compensation for a disability rated 
totally disabling.  With regard to whether the veteran was 
"entitled to receive" compensation for a disability rated 
totally disabling, none of the subsections of 38 C.F.R. 
§ 3.22(b) apply.  In particular, 38 C.F.R. § 3.22(b)(3) does 
not apply, because, although the veteran asserted a claim of 
entitlement to service connection for pancreatic cancer while 
he was alive, a rating decision in July 2000 deferred a 
decision on his claim, and, consequently, there was no VA 
decision concerning the issue of service connection for 
pancreatic cancer and, therefore, there was no decision 
involving CUE.  The Board concludes that there is no basis in 
the record to allow entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 
    



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

